DETAILED ACTION
This Office Action is in response to Application 17/693,538 filed on March 14, 2022. 
Claims 1 – 20 are being considered on the merits. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declaration submitted on March 14, 2022 has been received.

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on March 14, 2022 was filed on the mailing date of the Application 17/693,538 on March 14, 2022. The submission is in compliance with the provisions of 37 CFR  1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on March 14, 2022 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more or non-statutory subject matter.

STEP 1
Claim 1 recites a method, which is a process. Thus, the claim is directed to a process and falls within at least one of the four categories of the patent eligible subject matter, under 35 U.S.C. 101. 

STEP 2A PRONG ONE
Notwithstanding that Claim 1 falls within at least one of the four statutory categories, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed method recites the following limitations: “scanning a room,”  “determining, based on the scan of the room, an image of an installation location for installation of a prefab part in the room,” “calculating, based on the image of the installation location, alteration dimensions for a prefab part, wherein the alteration dimensions comprise alterations to the prefab part to match spatial dimensions of the installation location in the room,” “generating specification instructions for fabricating one or more custom prefab parts according to the alteration dimensions,” and “transmitting . . . the specification instructions.”
 
The first limitation “scanning a room,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “scanning” in the context of the claim encompasses the user virtually surveying a room. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Similarly, the second limitation “determining, based on the scan of the room, an image of an installation location for installation of a prefab part in the room,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user thinking and mentally visualizing the installation location for the prefab part. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the second limitation recites an abstract idea.

Additionally, the third limitation “calculating, based on the image of the installation location, alteration dimensions for a prefab part, wherein the alteration dimensions comprise alterations to the prefab part to match spatial dimensions of the installation location in the room,” as drafted, is a mathematical calculation that, under its broadest reasonable interpretation, encompasses calculating the mathematical relationship between the prefab part’s dimensions and the installation location’s dimensions. If a claim limitation, under its broadest reasonable interpretation, recites a concept (e.g., calculating alteration spatial dimensions) that falls into the “Mathematical Concepts” grouping of abstracts, the claim recites an abstract idea. Accordingly, the third limitation recites an abstract idea.

The fourth limitation “generating specification instructions for fabricating one or more custom prefab parts according to the alteration dimensions,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “generating” in the context of the claim encompasses the user thinking and mentally reciting the specification instructions for altering the prefab parts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the fourth limitation recites an abstract idea.


Finally, the fifth limitation “transmitting . . . the specification instructions” as drafted, this limitation is a process that, under its broadest reasonable interpretation, but for the recitation of a generic computer components (e.g., network and fabrication device). For example, “transmitting” in the context of the claim encompasses the user reciting aloud the specification instructions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the fifth limitation recites an abstract idea.

Accordingly, the claim 1 recites five abstract ideas, which are judicial exceptions. 

STEP 2A PRONG TWO
Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the five abstract ideas are directed towards a judicial exception/abstract idea. In other words, an idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the five recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application

Besides the five aforementioned abstract ideas, the claim 1 recites three additional elements:  1) language linking the method to a particular field of manufacturing custom parts for use in a prefabricated construction, 2) two generic devices (i.e., network and fabrication device ) for executing the five judicial exceptions. The first additional element is literally nothing more than attempt to generally link the use of the judicial exceptions to a particular field of manufacturing custom parts for use in a prefabricated construction. Secondly, the other additional elements “network” and “fabrication device” are recited at a high‐level of generality (i.e., as a generic computer components performing a generic computer functions of processing information and outputting) such that they amount to no more than mere instructions to apply the exceptions using generic computer components. Accordingly, the three additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in this claim do no more than automate mental processes that the user used to perform manually, using the network and fabrication device as tools. Therefore, claim 1 is directed to an abstract idea.

STEP 2B
Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

As discussed above with respect to integration of the abstract ideas into a practical application, the additional element that the claimed method is to be applied to a system is no more than an attempt to generally link the use of the judicial exceptions to the particular field of manufacturing custom parts for use in a prefabricated construction. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Moreover, as described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer components to perform the processing and outputting amount to no more than mere instructions to apply the exceptions using a generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional elements in this claim, even when viewed in combination, do no more than automate mental processes that the user used to perform by hand in the field of manufacturing custom parts for use in a prefabricated construction, using the generic computer components as tools. Accordingly, claim 1, as a whole, does not provide an inventive concept and is not patent eligible.


Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As a claim that depends upon claim 1, claim 7 inherits the abstract ideas from claim 1 and is representative of claims 7 -9. Moreover, claim 17 includes additional elements that further detail the inherited abstract ideas (i.e., converting the specification instructions). Merely further detailing an abstract idea is no more than re-reciting the abstract idea because the further detailed abstract idea remains either a process capable of performance in the mind or a mathematical concept. Accordingly, claim 7 (as well as claims 8-9) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 10, 13 -14, 16 - 19, they are substantially similar to claims 1, 7-9, respectively, and are rejected in the same manner, and the same reasoning applying.

Regarding claims 2 – 6, 11 -12, 15, and 20, these claims comply with 35 U.S.C. 101 because the claimed inventions are integrated into practical applications. For example, the additional element in claim 2 “altering . . . a custom prefab part” integrates inherited abstract ideas from claim 1 into a practical application. By way of another example, the additional element in claim 3 “applying a machine-readable label . . . custom prefab parts” integrates inherited abstract ideas from claim 1 into a practicable application. Claim 4  (as well as claims 5-6, 11-12, 15, and 20) contain an additional element  that integrates inherited abstract ideas from claim 1 (or claim 10 or 19)  into a practicable application. Therefore, claims 2 – 6, 11 -12, 15, and 20 are not directed to abstract ideas. The Examiner suggests that the Applicant amend the claims 1, 10, and 19 and place them in forms that complies with 35 U.S.C. 101 (e.g., including an additional element from a dependent claim that integrates the abstract ideas from the rejection claims into practical applications).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 10 of patented Application No. 16/714,395 (reference application), in view of Siu (US Pub. 2020/0226301).

Regarding instant claim 1, claim 1 of reference application teach the claim limitations of instant claim, as shown in the following table, except for the claim limitations of the instant application underlined: 

INSTANT APPLICATION
REFERENCE APPLICATION
1. A method for automatically manufacturing custom parts for use in a prefabricated construction site, the method comprising:
1. A method for automatically manufacturing custom parts for use in a prefabricated construction site, the method comprising:
scanning a room; 
scanning a room under construction; 
determining, based on the scan of the room, an image of an installation location for installation of a prefab part in the room; 
determining, based on the scan of the room, an image of an installation location in the room; 
calculating, based on the image of the installation location, alteration dimensions for a prefab part, wherein the alteration dimensions comprise alterations to the prefab part to match spatial dimensions of the installation location in the room; 
calculating, based on the image of the installation location, alteration dimensions for a prefab part, wherein the alteration dimensions comprise alterations to the prefab part to match spatial dimensions of the installation location in the room; 
generating specification instructions for fabricating one or more custom prefab parts according to the alteration dimensions; and 

transmitting, via a network, the specification instructions to a fabrication device.
transmitting, via a network, the alteration dimensions to a factory, wherein the factory fabricates a custom prefab part according to the alteration dimensions

generating, via a manufacturing system at the factory, one or more custom prefab parts according to the alteration dimensions by removing material to reduce the size of a prefab part and adding material to increase the size of a prefab part; 


Regarding the three limitations not explicitly taught by or stated in indistinct terms by claim 1 of the reference application (i.e., “for installation of a prefab part,” “specification instructions,” and “fabrication device”), the three limitations are deemed taught by claim 1 of the reference application because the limitations are inherent to claim 1 of the reference application. For example, the first limitation “for installation of a prefab part” states the purpose of claim 1 of the reference application and, thus, deemed taught by claim 1 of the reference application. The second limitation “specification instructions” is construed as “alteration dimensions" and, thus, is not patentably distinct from and virtually identical to subject matter of claim 1 of the reference application. (See Applicant’s Specification, para [0031]: “specification” and para [0047]: “alteration dimensions”).  The third limitation “fabrication device” is construed as “manufacturing system” and, thus, is not patentably distinct from and virtually identical to subject matter of claim 1 of the reference application. Accordingly, these three limitations are deemed inherent to claim 1 of the reference application.

For the limitation “generating specification instructions for fabricating one or more custom prefab parts according to the alteration dimensions,” reference claim 1 may not explicitly teach the detail generating specification instructions for fabricating one or more custom prefab parts according to the alteration dimensions. However, reference Siu discloses the detail of generating specification instructions for fabricating one or more custom prefab parts according to the alteration dimensions (Siu: para [0028]: “customization” and “generating a CAD drawing”).

It would have been obvious to use the “generating specification instructions” of the patent publication of Siu, because Siu teaches the missing detail “generating specification instructions” as used in the reference application for converting “alteration dimensions” to “electronic design instructions” Siu: para [0028]).  

Regarding instant claims 10 – 20, they are not patentably distinct from and are virtually identical  to claims 11 – 20 of the reference application because the reference application discloses the system/non-transitory computer-readable medium performed by system/non-transitory computer-readable medium with specific structures and claims 10 – 20 of the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, in the fourth and fifth limitation of claim 1, the limitation element “specification instructions” is recited, as well as in other claims 2 -20. However, this limitation element/term is not specifically used in the Application’s specification and, thus, there is insufficient support for this limitation element/term in Applicant’s specification. (Applicant’s Specification, para [0031]: “specification”). For examination purposes, the limitation element “specification instructions” shall be construed as “specifications” or “alteration dimensions.” Claims 2-20 are rejected under 35 U.S.C. 112(b) due to use of this limitation element/term. 


Claim Objections
Claims 1-20 objected to because of the following informalities:  use of the limitation element “specification instructions.” Appropriate correction is required. For examination purposes, the limitation element “specification instructions” shall be construed as “specifications” or  “alteration dimensions.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 7,  9 - 10, 12 -16, and 18 - 19 are rejected under 102(a)(2) as being anticipated by Blumer (US Pub. 2020/0024849). 

Regarding claim 1, Blumer teaches a method for automatically manufacturing custom parts for use in a prefabricated construction site (Blumer: Abstract), the method comprising: 
scanning a room (Blumer: para [0048], the measuring device 100 scans the desired region [i.e., room] with an integrated sensor and creates a point cloud measurement representation of the surface of the region; para [0048], Examples of preferred desired regions correspond to preferred implementations of the system, and may include, staircases (e.g. for paneling staircases), floors (e.g. for flooring), walls (for wall paneling or building cabinetry for a room);  
determining, based on the scan of the room, an image of an installation location for installation of a prefab part in the room (Blumer: para [0052], the measuring device 100 comprises a video camera [i.e., image] . . . the measuring device may take any desired form that can scan the desired region to generate a 2D or 3D mapping of the region [i.e., installation location]; para [0048]); 
calculating, based on the image of the installation location, alteration dimensions for a prefab part, wherein the alteration dimensions comprise alterations to the prefab part to match spatial dimensions of the installation location in the room (Blumer: para [ 0123 ], The scanning of the construction structure may additionally include scanning three - dimensional surface elevations at a plurality of points on the construction surface. Thereby, the multi - dimensional point cloud [i.e., image] may characterize surface elevations within the perimeter. This may be used in producing shims to counter uneven surface. More specifically , a cut list resulting from block S130 may define at least one part [i.e., a prefab part] with a shim surface. Accordingly, cutting the set of materials would include cutting a part with the shim surface . In the case of cutting flooring panels, the underside of the panel may be milled down in a desired three dimensional shape. This may be used to adjust the surface for a slope in the base structure. This may alternatively be used for non - uniform surface variations. For example , for re - flooring an old building , the base structure may be worn down in the middle . The multi - dimensional measurement will preferably capture this feature , and the method will generate custom surfaced panels that compliment the worn regions to form a flat flooring surface). Accordingly , generating [i.e., calculating] a construction plan can define and specify dimensions and assembly arrangement of stair tread parts , riser parts , and nosing parts . The dimensions that deviate from standard parts or not available will then result in part modifications [i.e., alteration dimensions] specified in the part list. Accordingly , the cut list will specify cutting instructions and / or dimensions for non - standard parts [i.e., matching spatial dimensions] in the set of stair tread parts , riser parts , and nosing parts); 
generating specification instructions for fabricating one or more custom prefab parts according to the alteration dimensions (Blumer: para[0137]: “generating a construction plan”); and
transmitting, via a network, the specification instructions to a fabrication device (Blumer: para [0114], the CMF cutting device 302 may be operated remote to the construction site . All measurements may be made by the measuring device 100 and stored in the designating system 200. The cut list may then be sent to a remote cutting device 300 that can cut each material piece to the desired specification [i.e., specification instructions]. The external cutting device 300 may be a CMF cutting device 302 but may alternatively be any type of general cutting device that can make sufficiently accurate and precise cuts of the material [i.e., fabrication] . . .  The resulting parts can then be delivered to the construction site for use; para [0060]).

Regarding claim 2, Blumer further teaches the method of claim 1, further comprising altering, via the fabrication device, a custom prefab part according to the alteration dimensions by adding material to increase the size of the prefab part or removing material to reduce the size of the prefab part (Blumer: para [0123]).

Regarding claim 3, Blumer further teaches the method of claim 1, further comprising applying a machine-readable label to the one or more custom prefab parts, wherein the machine-readable label comprises information including one or more of installation order position, installation location, type of custom prefab part, and alterations made to the custom prefab part (Blumer: paras [0157] – [0158])

Regarding claim 4, Blumer further teaches the method of claim 1, wherein scanning comprises: 
illuminating the room with electromagnetic radiation (Blumer: para [0053], the measuring device 100 is a coordinate measurement machine ( CMM ) arm . The CMM arm, or an equivalent actuated device , preferably can be moved or actuated into position to record a set of points
of an object where the set of points can be combined to form a point cloud or a similar representation of the structure . . .  the CMM arm emits a wave , electromagnetic ( e.g. visible light , microwave , radio wave , infrared , etc. ) or pressure wave ( e.g. sound wave from ultrasound ) directed at the desired region . Electromagnetic ( EM ) waves may be a coherent beam ( s ) ( e.g. laser ( s ) ) or non - coherent EM waves , of any desired wavelength ( s ) or desired spectra ( e.g. visible light ). Through reflection , and / or scattering , of the emitted wave , the CMM arm may create the point cloud representation of the desired region); and 
sensing reflected components of the electromagnetic radiation that are reflected from surfaces within the room, wherein the surfaces comprise installed prefab parts and structural elements (Blumer: para [0053]; para [0046],  The desired region of a preferred embodiment comprises of a single surface or multiple surfaces . . . The system can preferably track , model , or sense arrangement of the different surfaces in relation to each other . In the exemplary use case of stairs , adjacent surfaces that join at angles will generally define the construction structure of a stair or a staircase . For example , a riser and the tread define two surfaces that generally meet at a perpendicular or substantially perpendicular angle ( i.e. , 80-100degrees ) . Although the system and components of the system may additionally handle complex three – dimensional structures , the desired region refers to surfaces that are the system , and may include , staircases ( e.g. for paneling staircases ) , floors ( e.g. for flooring ) ,  [i.e., installed prefab parts and structural elements] walls ( for wall paneling or building cabinetry for a room ), 
determining, based on the scan of the room, the installation location for installation of the prefab part, (Blumer: para [ 0159 ], the method may additionally include, at an assembly user interface, receiving a part identifier input and rendering a graphic indicating position [i.e., installation location] in the assembly arrangement for a part [i.e., prefab part] assigned the part identifier input. The assembly user interface is preferably a graphical representation of instructions for completing the construction plan [i.e., scan of room]. The graphical representation may be presented digitally in a computing device. The graphical representation may more generally be presented in an assembly report which could include a printout or other physical medium as well as digital / interactive representations. The assembly user interface can be used to assemble the parts . Using the identifier, a user could input or scan the identifier marked on a part , and the part may be highlighted in a graphical representation of where that part belongs) wherein determining the installation location comprises: 
determining, based on the scan, a first structural element, wherein the first structural element corresponds to a termination point for the installed prefab parts (Blumer: paras [ 0159 ] & [0046]); and 
determining, based on the scan, at least one of the installed prefab parts positioned adjacent to the first structural element (Blumer: paras [ 0159 ] & [0046]).

Regarding claim 5, Blumer further teaches the method of claim 4, wherein calculating the alteration dimensions comprises: 
determining, based on the reflected components of the electromagnetic radiation, distances between a plurality of points on a first structural element and at least one installed prefab part (Blumer: para [0053] & [0046]); and
 calculating the alteration dimensions based on the distances between the plurality of points on the first structural element and the at least one installed prefab part (Blumer: para [0053] & [0046]).

Regarding claim 6, Blumer further teaches the method of claim 5, wherein 
the alteration dimensions comprise one or more curves calculated based on the distances between the plurality of points on the first structural element and the at least one installed prefab part (Blumer: para [0077], the cutting device 300 may also cut angles, cutouts , non - linear paths ( e.g. , cutting a plank with a curved edge to fit against a curved wall [i.e., curves] ) , mill grooves, and make other suitable modifications to materials).

Regarding claim 7, Blumer further teaches the method of claim 1, the method further comprising: 
converting, prior to transmitting to the factory, the alteration dimensions into an electronic design instructions that are readable by one or more machines of the factory (Blumer: para [0146],  Block S130 , which includes automatically generating a cut list for a subset of parts, functions to translate the construction plan to a set of part modifications. The cut list preferably translates part dimensions specified in the construction plan to cutting device instructions or processes . In some variations, this may include generation of g - code or other machine code [i.e., electronic design instructions] used in instructing the operation of the cutting device; para [0114]). 


Regarding claim 9, Blumer further teaches the method of claim 1, wherein 
the alteration dimensions are within approximately 1% uncertainty of the spatial dimensions of the installation location (Blumer: the measuring device 100 does not just measure the height , width , and length dimensions of the desired region , but may measure any aberrations from that surface . In this manner, the measuring device 100 may create a two- or three - dimensional profile of the desired region that is precise to at least sub - millimeter accuracy [i.e., within approximately 1% uncertainty]; para [0033]).

	Regarding claims 10, 12 -16, 18 - 19, Blumer teaches a method for automatically manufacturing custom parts for use in a prefabricated construction site. Therefore, Blumer teaches the system and computer-readable medium. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, 17, and 20 are rejected under 103 as being unpatenable over by Blumer (US Pub. 2020/0024849), in view of Adair (US Pub. 2019/0204811). 

Regarding claim 8, Blumer further teaches the method of claim 7, wherein 
the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part or instructions to add material to the custom prefab part [(Blumer: para [0146],  Block S130 , which includes automatically generating a cut list [i.e., instructions to remove material] for a subset of parts, functions to translate the construction plan to a set of part modifications. The cut list preferably translates part dimensions specified in the construction plan to cutting device instructions or processes . In some variations, this may include generation of g - code or other machine code [i.e., electronic design instructions] used in instructing the operation of the cutting device; [Explanation: the limitation element “instructions to add material to the custom prefab part” is not explicitly taught by Blumer. This limitation element shall be addressed by Adair. See analysis above for limitation elements explicitly taught by Blumer]), 
	but Blumer may not explicitly disclose a method of claim 8, wherein the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part.
.

However, Adair teaches a method, wherein
	the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part (Adair: paras [0044] & [0045], user can mount a blank or raw material [i.e., custom prefab part] on working surface 20 to be worked upon [i.e., material removed] by CNC machine 10 . . .  after the program has created a part by controlling the operation of the machine 10 according to user input specifications. The continuous, automated manufacturing program of the present disclosure can be a subtractive manufacturing program, an additive manufacturing program, or a combination of both subtractive and additive manufacturing . . . Subtractive manufacture includes, but is not limited to grinding, drilling, boring, shaving, milling, and cutting. Additive manufacture includes, but is not limited to, extruding or depositing, It should be understood that by providing an additive manufacturing tool as described herein, the present disclosure provides more flexibility to the capabilities of CNC machine 10 and to increase service offerings. It provides the ability to make prototype parts from less expensive material instead of machining from expensive pieces of metal. The additive manufacturing tool also makes it possible to add a different material [i.e., add material] to a part, such as by adding a plastic logo or a flexible plastic seal to a machined metal part).
	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blumer to incorporate the teachings of Adiar for the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part. The one of ordinary skill in the art would have been motivated to do so to make it possible to add different material to an altered custom prefab part made of wood or metal, for example, thereby increasing how precisely the alteration dimensions of a prefab part match or approximate the spatial dimensions of an installation location (Adair: paras [0044] & [0045]). 

Regarding claims 11, 17, and 20, Blumer teaches a method for automatically manufacturing custom parts for use in a prefabricated construction site. Therefore, Blumer teaches the system and computer-readable medium. 


Conclusion

12. Any inquiry concerning this communication or earlier communications from the examiner should be
directed to AMEIR MYERS whose telephone number is (571)272-8160. The examiner can normally
be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
THOMAS LEE can be reached on (571) 272‐3667. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        10/22/2022



						/CHUN CAO/                                                                                       Primary Examiner, Art Unit 2115